EX 99.28(d)(234) Amendment to Investment Sub-Advisory Agreement between Jackson National Asset Management, LLC and Mellon Capital Management Corporation This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Mellon Capital Management Corporation, a Delaware corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of February 18, 2004, as amended (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to JNL Series Trust (“Trust”). Whereas, the parties wish to amend the Agreement in order to add the JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund, pursuant to the appointment of the Sub-Adviser to provide certain sub-investment advisory services to this new fund of the Trust. Whereas, in order to reflect this fund addition, Schedule A and Schedule B to the Agreement must be amended. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 30, 2012, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 30, 2012, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of November 23, 2011, effective as of April 30, 2012. Jackson National Asset Management, LLC Mellon Capital Management Corporation By: /s/ Mark D. Nerud By: /s/ Janet Lee Name:Mark D. Nerud Name: Janet Lee Title: President and CEO Title: Director Schedule A April 30, 2012 (Funds) JNL/Mellon Capital Management Bond Index Fund JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund JNL/Mellon Capital Management Emerging Markets Index Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management Global Alpha Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund JNL/T. Rowe Price Mid-Cap Growth Fund A-1 Schedule B April 30, 2012 (Compensation) JNL/Mellon Capital Management Bond Index Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Management Emerging Markets Index Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Management European 30 Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% B-1 JNL/Mellon Capital Management Global Alpha Fund Average Daily Net Assets Annual Rate $0 to $200 million 0.60% $200 to $400 million 0.55% $400 to $600 million 0.50% $600 to $800 million 0.45% $800 to $900 million 0.40% Over $900 million 0.35% JNL/Mellon Capital Management International Index Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Management Pacific Rim 30 Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Management S&P 500 Index Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% B-2 JNL/Mellon Capital Management S&P 400 MidCap Index Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Management Small Cap Index Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/S&P Competitive Advantage Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/S&P Dividend Income & Growth Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/S&P Intrinsic Value Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% B-3 JNL/S&P Total Yield Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/T. Rowe Price Mid-Cap Growth Fund* Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% *Fees will be paid based on assets invested in the mid-cap growth index strategy portion of the JNL/T. Rowe Price Mid-Cap Growth Fund managed by Mellon Capital Management Corporation. B-4
